DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claims 1, 8, and 13 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Claims 2-7, 9-12 and 14-19 depend, directly or indirectly, on claims 1, 8, and 13.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: specification/s of the driving circuits or light emitting diodes that allow the light emitting diodes to achieve 200,000:1 dimming ratio. 

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 

Claims 1-3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 20170276546 A1).
Regarding claim 1, Sakai teaches a high dimming-ratio avionics display (Fig. 1-17; [0040]) comprising: a digital light processing projector (Fig. 1 and 2; [0038], [0039]) for rendering a visual display from generated light; a first light source (111R) comprising a first light emitting diode (111R; [0198]) and a first light emitting diode drive circuit (6111), the first light source (111R) projecting light of a first light source intensity in the direction of the digital light processing projector; a second light source (111B/G) comprising a second light emitting diode (111B/G) and a second light emitting diode drive circuit (6111), the second light source (111B/G) projecting light in a direction that is angularly disposed to that of the first light source (111R) projection, the second light source (111B/G) having a second light source intensity that is lower than the first light source intensity ([0077]), a beam splitter (115) adapted to pass a portion of the light from the first light emitting diode (111R) and to reflect a portion of the light from the second light emitting diode (111B/G) and a reflective substrate (50) adapted to reflect the rendered visual display toward a viewer of the display (Fig. 1).
Sakai does not explicitly teach the beam splitter (115) adapted to pass a substantial portion of the light from the first light emitting diode (111R) and to reflect a minority portion of the light from the second light emitting diode (111B/G).
Determining how much light is needed by the light detector by the light detector relative to the designed brightness of the display is a matter of design choice.  Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to have a the beam splitter (115) passing a substantial portion of the 
Regarding claim 2, Sakai further teaches the display is projected forward at eye-level of a flight crew of an aircraft to serve as a head-up display for the flight crew (Fig. 1; [0040]).
Regarding claim 3, Sakai further teaches the beam splitter (115) is orientated at a 45 degree angle to the first light emitting diode (111R; Fig. 6).
Regarding claim 6, Sakai further teaches the first and second light emitting diode drive circuits (6111) control the brightness of the first and second light emitting diodes (111R and 111B/G) by varying the current in the first and second light emitting diodes (111R and 111B/G; [0051], [0078], [0101]-[0106]).
Regarding claim 7, Sakai further teaches the first and second light emitting diode drive circuits (6111) control the brightness of the first and second light emitting diodes (111R and 111B/G) by means of pulse width modulation ([0051], [0078], [0101]-[0106]).
	
Claims 5, 8-10, 12-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Thyagarajan (US 20190324179 A1).
Regarding claim 8, Sakai teaches a high dimming-ratio avionics display (Fig. 1-17; [0040]) comprising: a digital light processing projector (Fig. 1 and 2; [0038], [0039]) for rendering a visual display from generated light; a first light source (111R; [0198]) comprising a first light emitting diode (111R) and a first light emitting diode drive circuit (6111), the first light source (111R) projecting light of a first light source intensity in the direction of the digital light processing projector; a second light source (111B/G) comprising a second light emitting diode (111B/G) and a second light emitting diode drive circuit (6111), the second light source 
Sakai does not explicitly teach the beam splitter (115) adapted to pass a substantial portion of the light from the first light emitting diode (111R) and to reflect a minority portion of the light from the second light emitting diode (111B/G).
Determining how much light is needed by the light detector by the light detector relative to the designed brightness of the display is a matter of design choice.  Lacking criticality to the functioning of the invention, it would have been obvious to a person of ordinary skills in the art at the time of the invention to have a the beam splitter (115) passing a substantial portion of the light from the first light emitting diode (111R) and to reflect a minority portion of the light from the second light emitting diode (111B/G). 
Sakai does not teach a substantially transparent, selectively reflective substrate adapted to reflect light within a notch of visible wavelengths to reflect the rendered visual display toward a viewer of the display.
Thyagarajan teaches a substantially transparent, selectively reflective substrate adapted to reflect light within a notch of visible wavelengths to reflect the rendered visual display toward a viewer of the display (Fig. 4A-C; [0043], [0060]).

Regarding claim 13, Sakai teaches a high dimming-ratio, head-up avionics display (Fig. 1-17) comprising: a digital light processing projector (Fig. 1 and 2; [0038], [0039]) for rendering a visual display from generated light; a first light source (111R; [0198]) comprising a first light emitting diode (111R) and a first light emitting diode drive circuit (6111), the first light source (111R) projecting light of a first light source intensity through a beam splitter (115) in the direction of an array of micro-mirrors associated with the digital light processing projector ([0038], [0039]); a second light source (111B/G) comprising a second light emitting diode (111B/G) and a second light emitting diode drive circuit (6111), the second light source (111B/G) projecting light in a direction that is angularly disposed to that of the first light source (111R) projection, the second light source (111B/G) having a second light source intensity that is lower than the first light source intensity ([0077]), wherein the first and second light emitting diode drive circuits (6111) control the brightness of the first and second light emitting diodes (111R and 111B/G) by varying the current in the first and second light emitting diodes (111R and 111B/G) and by means of pulse width modulation ([0051], [0078], [0101]-[0106]), and a reflective substrate (50) adapted to reflect the rendered visual display toward a viewer of the display (Fig. 1).
Sakai does not explicitly teach the beam splitter (115) adapted to pass a substantial portion of the light from the first light emitting diode (111R) and to reflect a minority portion of the light from the second light emitting diode (111B/G).

Sakai does not teach a substantially transparent substrate with a coating adapted to reflect green light of a range of wavelengths to reflect the rendered visual display toward a viewer of the display.
Thyagarajan teaches a substantially transparent substrate with a coating adapted to reflect green light of a range of wavelengths to reflect the rendered visual display toward a viewer of the display (Fig. 4A-C; [0043], [0060]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sakai with Thyagarajan; because it protects pilot for green laser interference ([0033] of Thyagarajan).
Regarding claims 9 and 14, Sakai further teaches the display is projected forward at eye-level of a flight crew of an aircraft to serve as a head-up display for the flight crew (Fig. 1; [0040]).
Regarding claims 10 and 15, Sakai further teaches the beam splitter (115) is orientated at a 45 degree angle to the first light emitting diode (111R; Fig. 6).
Regarding claim 5, 12 and 17, Sakai does not teach the reflective substrate includes a notch filter operable to reflect visible light between approximately 510 nm to 530 nm.

It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Sakai with Thyagarajan; because it protects pilot for green laser interference ([0033] of Thyagarajan).
Regarding claims 18 and 19, the combination of Sakai and Thyagarajan consequently results in the display being visible to the pilot of an aircraft in outside ambient conditions of direct sunlight or darkness.

Remarks
The following is a statement of reasons for the indication of allowable subject matter: Sakai and Thyagarajan do not teach “the beam splitter (115) passes at least 97% of the light from the first light emitting diode (111R) and reflects no more than 3% of the light from the second light emitting diode (111B/G)” (found in claims 4, 11, and 16).  Furthermore there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the above claim limitation/s are not obvious to a person of ordinary skill in the art at the time of the invention.


Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Patent document/s, US 20210162924 A1, US 20210168339 A1, US 20180067308 A1, US 20190097396 A1, and US 20170099469 A1, disclose HUD having brightness monitoring and realtime adjustment.
Patent document/s, US 20050013132 A1, US 20030156330 A1, and US 20020154277 A1, disclose projection systems having supplemental light source.
Patent document US 20170371236 A1 discloses projection system having brightness monitoring and realtime adjustment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882